DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After consideration of Applicant’s traversal, the restriction requirement issued on 02/08/2022 is hereby withdrawn and all claims hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, as transparent intermediate layer is physically the same limitation as transparent additional layer. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim recites “the card body is provided with a first recess portion extending at least through the first protective film layer and the first graphic layer from a surface of the card body and reaching or entering the first recess portion of the first base layer.” This, creates an issue of antecedent basis, as the first recess portion of the first base layer is not recited as a “first recess portion.” Furthermore, it is uncertain if the first recess portion of the base layer is the same as the other first recess portion or not or the recess portion needs to be in the first base layer. 
In addition, “visually distinguished” is a subjective term. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As “visually distinguished” can vary from person to person upon a subjective opinion, this limitation and therefore the claim is rendered indefinite. 
For purposes of examination, it is assumed that the first recess portion extends through the first protective film layer and first graphic layer and it is not required to enter the first base layer. 
Claims 12-20 are also rejected, due to their dependency on Claim 11. 
Regarding Claim 14, the claim recites “the card body is provided with a second recess portion extending at least through the second protective film layer and the second graphic layer from a surface of the card body and reaching or entering the second recess portion of the second base layer.” This, creates an issue of antecedent basis, as the second recess portion of the  second base layer is not recited as a “second recess portion.” Furthermore, it is uncertain if the second recess portion of the base layer is the same as the other second recess portion or not or the recess portion needs to be in the second base layer. 
In addition, “visually distinguished” is a subjective term. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As “visually distinguished” can vary from person to person upon a subjective opinion, this limitation and therefore the claim is rendered indefinite. 
For purposes of examination, it is assumed that the second recess portion extends through the second protective film layer and second graphic layer and it is not required to enter the second base layer. 
Claims 16 is also rejected, due to its dependency on Claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riedl et al. (US 2005/0247795) in view of Chan (CN 206224551)
Regarding Claim 11, Riedl teaches an identity card comprising a card body (Abstract; Paragraph 0001). Riedl teaches the card comprises a first protective film (cover) layer (Fig. 1-2, Item 7a), a first graphic layer (Fig. 1-2, Item 6a), a first base layer (Fig. 1-2, Item 5a), a metal foil that has a vision effect, (Fig. 1-2, Item 3; Paragraph 0017), a second base layer (Fig. 1-2, Item 4b), and a second (cover) protective layer. (Fig. 1-2, Item  7b). Riedl teaches the first protective film layer and first base layer are made of transparent materials. (Abstract). 

    PNG
    media_image1.png
    636
    642
    media_image1.png
    Greyscale

Riedl teaches the entire  surface base layer can be covered by the first graphic layer. (Fig. 1-2). Riedl teaches the vison effect providing layer color pattern that is intended to be seen (Paragraph 0017). 
Riedl does not specifically teach the card body is provided with a first recess portion extending through the first protective layer and first graphic layer from a surface of the card body that enables at least part of the vision effect providing layer to be seen from the first recess portion. 
Chan teaches a transaction card (Paragraph 0001) comprising multiple layers, including protective outer layer, colored layers and a base layer (Fig. 1, 3, 4; Paragraph 0009, 0030). Chan teaches forming grooves into the card body, where the grooves can almost penetrate through multiple layers but not through the entire card body. (Fig. 3 and 4; Paragraph 0009, 0032, 0038). Chan teaches these grooves allows for characters and identifying designs to be formed on the transaction card (Paragraph 0004, 0006-0009). Chan teaches these designs are more visible and do not wear out on use of the card and have better appeal. (Paragraph 0006-0010). 
Therefore, as Chan teaches grooves that are formed almost all the way through the layers of the card body can be used to help make durable designs with better appeal, it would have been obvious to one with ordinary skill in the art to apply patterned grooves of Chan to the card boy of Riedel to allow for identification to applied to the transaction card with improved durability and appearance. Thus, the combination of Riedl and Chan would yield a card boy where a first recess portion would at least extend through the first protective film layer and graphic layer of Riedl. As the layers are transparent and the recess would go through the layers, the vison effecting providing layer could be seen from the first recess portion. Riedel teaches the first graphic layer covers the surface of the first base layer; therefore any potential recess will be at where the first base layer is covered by the first graphics layer (Fig. 1).
Regarding Claim 12, Riedel teaches a transparent intermediate layer disposed between the first base layer and the visual effective providing layer (Fig. 1-2, Item 5a; Paragraph 0025). 
Regarding Claim 13, Riedel teaches a transparent additional layer disposed between the first base layer and the visual effective providing layer (Fig. 1-2, Item 5a; Paragraph 0025).
Regarding Claim 14, Riedel teaches the second base layer is transparent material (Abstract) and the card body further comprises a second graphic layer disposed between the second base layer and the second protective layer. (Fig. 1-2, Item 6b). 
Riedl does not specifically teach the card body is provided with a second recess portion extending through the second protective layer and second  graphic layer from a surface of the card body that enables at least part of the vision effect providing layer to be seen from the second recess portion. 
Chan teaches a transaction card (Paragraph 0001) comprising multiple layers, including protective outer layer, colored layers and a base layer (Fig. 1, 3, 4; Paragraph 0009, 0030). Chan teaches forming grooves into the card body, where the grooves can almost penetrate through multiple layers but not through the entire card body. (Fig. 3 and 4; Paragraph 0009, 0032, 0038). Chan teaches these grooves allows for characters and identifying designs to be formed on the transaction card (Paragraph 0004, 0006-0009). Chan teaches these designs are more visible and do not wear out on use of the card and have better appeal. (Paragraph 0006-0010). 
Therefore, as Chan teaches grooves that are formed almost all the way through the layers of the card body can be used to help make durable designs with better appeal and Riedel teaches the card has decorative appearances on both sides, it would have been obvious to one with ordinary skill in the art to apply patterned grooves of Chan to both sides of card body of Riedel to allow for identification to applied to the transaction card with improved durability and appearance. Thus, the combination of Riedl and Chan would yield a card boy where a second recess portion would at least extend through the second protective film layer and second graphic layer of Riedl. As the layers are transparent and the recess would go through the layers, the vison effecting providing layer could be seen from the first recess portion. Riedel teaches the second graphic layer covers the surface of the second base layer; therefore any potential recess will be at where the second base layer is covered by the second graphics layer (Fig. 1).
Regarding Claim 17, Riedel teaches the visual effect material layer of the visual effect material layer can be a metal layer. (Abstract). 

Claim 20 is rejected under 35 U.S.C. 103 for being unpatentable over Riedl and Chan as applied in Claim 11, in view of Herslow et al. (US 2015/0339564). 
Regarding Claim 20, Riedl teaches a transparent intermediate layer disposed between the first base layer and the visual effect providing layer. (Fig. 1-2, Item 5a; Paragraph 0025).  Riedl teaches the visual effect providing layer comprises a visual effect material layer. (Fig. 1-2), where the visual effect providing layer comprises an additional layer located on a side of the visual effect layer facing away from the intermediate layer. (Fig. 1-2, Item 2), where the visual effect material layer is bound to the intermediate layer and additional layer through a adhesive (Paragraph 0016). 
Riedl does not specifically teach the adhesive is transparent. However, Riedl does teach the visual effect material should be seen through the layers (Paragraph 0017). Therefore, it would have been obvious to one with ordinary skill in the art to make all the layers, including the adhesive layers, that cover the visual effect material layer transparent. 
Riedl does not teach the visual effect material layer is cloth, wood, paper, or leather.
Herslow teaches a card body laminate (Abstract) , where the decorative material can be wood, fabric, leather or metal. (Paragraph 0007). Herslow teaches this allows for a targeted color or texture to be seen. (Paragraph 0007) Therefore, it would have been obvious to one with ordinary skill in the art to use wood, fabric, leather or metal as taught by Herslow to adjust texture and color in the card of Riedl and Chan. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781